Citation Nr: 0030738	
Decision Date: 11/27/00    Archive Date: 12/01/00	

DOCKET NO.  98-15 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1967 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that granted service connection for PTSD and 
assigned a 50 percent evaluation effective October 26, 1996.  


REMAND

The record reflects that the veteran's service-connected PTSD 
has been evaluated by the RO under the criteria in effect 
from November 7, 1996.  Service connection for the veteran's 
PTSD has been granted, by the May 1997 RO decision appealed 
herein, effective October 26, 1996.  Therefore, during the 
pendency of the veteran's appeal, the rating criteria for 
evaluating psychiatric disorders was changed, effective 
November 7, 1996.  See 38 C.F.R. Part 4, Rating Schedule.  
Mental disorders, 61 Fed. Reg. 52695 (1996) (codified at 
38 C.F.R. § 4.130).  In Karnas v. Derwinski, 1 Vet. App. 308 
(1991), it was held that when the law or regulations changed 
after a claim has been filed, but before the appeal process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  See DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  
Where compensation is awarded or increased pursuant to any 
act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
act or administrative issue.  38 U.S.C.A. § 5110(g) (West 
1991).  Therefore, in this case, the veteran's PTSD should be 
evaluated under the old criteria both prior to and from 
November 7, 1996, and under the new criteria as well from 
November 7, 1996.  

Further, since this is an initial rating, the rule from 
Francisco v. Brown, 7 Vet. App. 55 (1994), that the present 
level of disability is of primary importance is not 
applicable.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 125.  

Records relating to VA treatment in March and April 2000 were 
associated with the veteran's claims file prior to 
certification, by the RO, of the appeal to the Board.  
Although a May 2000 report of contact reflects that the 
veteran would resubmit the medical evidence at a Board 
hearing with a waiver or RO consideration, the waiver 
submitted by the veteran at the September 2000 hearing before 
a member of the Board reflects that RO consideration of 
"attached evidence" was being waived.  A review of this 
waiver reflects that VA records relating to treatment in 
March and April 2000 were not attached to the waiver.  Since 
the veteran's waiver did not address this evidence it must be 
referred to the RO for its consideration and preparation of a 
supplemental statement of the case.  38 C.F.R. § 19.37 
(2000). 

During the veteran's personal hearing before a member of the 
Board in September 2000, he testified that he had been 
hospitalized in May 2000.  Records relating to this 
hospitalization are not a part of the record on appeal.  
Further, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (Act), has recently been 
enacted.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
his representative and inform them that 
they should submit medical evidence 
indicating that the veteran's reported 
increased symptoms are related to his 
service-connected PTSD and result in his 
unemployability.  

2.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
PTSD since October 26, 1996, including 
the location of his May 2000 
hospitalization.  With any necessary 
authorization, the RO should review the 
veteran's report in comparison with 
records already contained in the claims 
file, and attempt to obtain copies of 
pertinent treatment records identified by 
the veteran, including the report 
relating to his May 2000 hospitalization, 
that are not already a part of the 
record.

3.  Thereafter, the veteran should be 
afforded a VA examination by a board-
certified psychiatrist, if available, to 
determine the nature and extent of his 
service-connected PTSD.  All necessary 
tests and studies should be accomplished 
and all clinical manifestations reported 
in detail.  The examiner should report a 
multiaxial diagnosis identifying all 
current psychiatric disorders and offer 
an opinion of the extent to which the 
veteran's service-connected PTSD 
interferes with his ability to establish 
and maintain relationships as well as any 
reduction in reliability and 
productivity.  An opinion should also be 
offered as to the extent to which the 
veteran's PTSD interferes with the 
veteran's ability to obtain and retain 
gainful employment.  The examiner should 
indicate the veteran's overall 
psychological, social and occupational 
global assessment of functioning (GAF) 
Scale provided in the Diagnostic and 
Statistical Manual of Mental Disorders, 
4th Ed., (DMS-IV) and assign a GAF score 
that reflects the veteran's impairment 
due to his PTSD.  If the examiner is 
unable to differentiate between 
impairment associated with the veteran's 
PTSD and other diagnosed psychiatric 
disorders it should be so stated and the 
examiner should then indicate an opinion 
as to the extent to which the veteran's 
psychiatric symptoms that may not be 
distinguished from his PTSD interferes 
with his ability to obtain and retain 
gainful employment as well as his ability 
to establish and maintain relationships 
and any resulting reduction in 
reliability and productivity.  Further, a 
GAF score should be assigned that is 
reflective of symptoms that are unable to 
be distinguished from the veteran's PTSD.  
A complete rationale should be given for 
all opinions and conclusions expressed.  

4.  If the RO is unable to obtain all 
relevant records sought it should notify 
the veteran in accordance with the Act.  
The RO should then readjudicate the 
claim, with full consideration of the 
Act, with respect to the initial 
evaluation to be assigned for the 
veteran's PTSD, evaluating the veteran 
under the criteria in effect prior to 
November 7, 1996, both prior to that date 
and after that date and under the 
criteria in effect from November 7, 1996, 
as well, from that date.  38 U.S.C.A. 
§ 5110(g); Fenderson; DeSousa.  

5.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 5 -


